DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 14 recite the limitation "the cam is rigidly secured to the locking mechanism" in lines 1 and 2.  It is unclear how the cam can be attached to itself as it is claimed that the locking mechanism includes the cam.  To further prosecution, and contrast to the specification in paragraph 8, the examiner believes the cam is rigidly attached to the lock cylinder, as both are respective element of the locking mechanism.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 and 13-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Number 7,278,283 to Meckbach.
	Meckbach discloses a padlock (figures 1 and 2) configured to be locked and unlocked by a key (55), the padlock comprising: a lock body (11) having an internal cavity extending axially from a key-receiving end to a shackle-receiving end opposite the key-receiving end (figures 1 and 2); a shackle (13) received by the shackle-receiving end of the lock body, the shackle being selectively movable between an open position in which at least one end of the shackle is separated from the lock body and a closed position in which both ends of the shackle are received in the lock body (selectively engagement between 15, 41, 45); a locking mechanism (27, 29, 41) received in the internal cavity and configured to be selectively moved by the key between a locked position in which the shackle is secured in the closed position and an unlocked position in which the shackle is movable between the open position and the closed position, the locking mechanism including: a lock cylinder (27) positioned proximate the key-receiving end of the internal cavity (figure 1 and 2), the lock cylinder being configured to interface with the key; 
	Meckbach also discloses the cam is rigidly secured to the lock cylinder (The projection 37 of the lock cylinder and the recess 57 of the cam are directly coupled thereto; column 5, lines 36-40), as in claim 2, and at least one of the cam or the lock cylinder receives a portion of the other one the cam or the lock cylinder (figures 2 shows the engagement therebetween), as in claim 3, wherein at least one of the cam or the lock cylinder includes an arm (37) extending axially therefrom, the arm being configured to engage the other one of the cam or the lock cylinder (via 57), as in claim 4, as well as the arm includes a finger (37) configured to engage a notch (57) formed on the other one of the cam or the lock cylinder (figures 2 and 6), as in claim 5.
	Meckbach further discloses the at least one of the cam or the lock cylinder includes at least one additional arm extending axially therefrom to engage the other one of the cam or the lock cylinder (figure 1 shows two arms extending axially from the lock cylinder), as in claim 7, and the arm is a first arm and the at least one additional arm comprises a second arm positioned opposite the first arm so that the other one of the cam or the lock cylinder is received between the first arm and the second arm (figures 1 and 2 display the relationship between the arms of the lock cylinder and the recess of the cam), as in claim 8, as well as the cam is connected to the lock cylinder with a snap-fit mechanism (engagement between 37 and 57), as in claim 9, wherein the lock cylinder includes at least one tumbler biased toward the key-receiving end of the lock body 

	Meckbach additionally discloses a locking mechanism (figures 1 and 2) configured for use in a lock configured to be locked and unlocked by a key, the locking mechanism comprising: a lock cylinder (27) with a key-receiving end (end with 33) configured to interface with the key; and a cam (29) positioned at an axial end of the lock cylinder opposite the key-receiving end thereof, the cam being integrally connected thereto thereby restricting axial and rotational motion of the cam with respect to the lock cylinder (engagement between 37 and 57), as in claim 13.
	Meckbach also discloses the cam is rigidly secured to the lock cylinder (The projection 37 of the lock cylinder and the recess 57 of the cam are directly coupled thereto; column 5, lines 36-40), as in claim 14, and at least one of the cam or the lock cylinder receives a portion of the other one the cam or the lock cylinder (figures 2 shows the engagement therebetween), as in claim 15, wherein at least one of the cam or the lock cylinder includes an arm (37) extending axially therefrom, the arm being configured to engage the other one of the cam or the lock cylinder (via 57), as in claim 16, as well as the arm includes a finger (37) configured to engage a notch (57) formed on the other one of the cam or the lock cylinder (figures 2 and 6), as in claim 17.	
	Meckbach further discloses the at least one of the cam or the lock cylinder includes at least one additional arm extending axially therefrom (figure 1 shows two arms extending axially from the lock cylinder) to engage the other one of the cam or the lock cylinder such that the other one of the cam or the lock cylinder is received between the arm and the at least one additional arm (figures 1 and 2 display the relationship between the arms of the lock cylinder and the recess . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meckbach, as applied above, in view of U.S. Patent Number 6,766,673 to Gast et al.
Meckbach discloses the invention substantially as claimed.  However, Meckbach does not disclose the arm includes an opening configured to receive a peg extending outwardly from the other one of the cam or the lock cylinder.  Gast et al. teach of a locking mechanism (figures 1 and 3-5) configured for use in a lock configured to be locked and unlocked by a key (70), the locking mechanism comprising: a lock cylinder (27) with a key-receiving end configured to interface with the key; and a cam (18) positioned at an axial 
All of the component parts are known in Meckbach and Gast et al.  The only difference is the combination of the “old elements” into a single device by mounting them on a single chassis.  Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a peg extending from the cam or lock cylinder into the other of said cam or lock cylinder as taught by Gast et al. onto the locking mechanism in Meckbach, since effectuation of the locking mechanism is in no way dependent on a secure engagement between the cam and the lock cylinder, and the peg and associated opening could be used in combination with locking mechanism to achieve the predictable results of positively attaching the components together to prevent lost motion between the elements of the locking mechanism.

Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meckbach, as applied above.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following patents are cited to further show the state of the art with respect to key actuated padlocks:
U.S. Patent Number 9,689,179 to Fan et al.; U.S. Patent Number 8,806,905 to Burmesch et al.; U.S. Patent Number 7,472,568 to Tang; U.S. Patent Number 5,363,678 to Meckbach; U.S. Patent Number 5,174,136 to Thwing; U.S. Patent Number 4,241,594 to Miller et al.; U.S. Patent Number 4,158,952 to Oliver et al.; U.S. Patent Number 3,143,872 to Check.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BOSWELL whose telephone number is (571)272-7054.  The examiner can normally be reached on M-R: 9-4; F 9-12.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER J BOSWELL/ Primary Examiner, Art Unit 3675                                                                                                                                                                                                        




CJB /cb/
February 23, 2021